Motion, insofar as it seeks leave to intervene, denied as academic, and insofar as it seeks to disqualify this court, the motion is denied, and the order and judgment (one paper), Supreme Court, New York County (David Saxe, J.), entered on March 6, 1985 and the order of said court entered on or about July 13, 1984 are unanimously affirmed. Respondents shall recover of appellants one bill of $75 costs and disbursements of these appeals. It is further unanimously ordered that the appeals taken by Hyman Raffe in proceeding No. 1 and proceeding No. 2 are withdrawn in accordance with the stipulation of the parties dated October 3, 1985. No opinion. Concur —Kupferman, J. P., Sullivan, Fein, Kassal and Rosenberger, JJ.